DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the claims filed 6/4/2020.
Claims 1-4 are currently pending and being examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed on 6/4/2020 has been considered. See the attached PTO 1449 forms. 
Specification
The disclosure is objected to because of the following informalities: use of the word “sealing cotton” to describe what seems to be sealing gasket should be corrected. This appears to be an artifact of a machine translation. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 3:
The metes and bounds of the term “sealing cotton” are unclear and are interpreted to be sealing gaskets.
Regarding claim 1:
Claim 1 recites “the opening of the preservation bag is located on the inner side of the lower sealing cotton”, however the inner side lacks sufficient antecedent basis, and it is unclear what is meant by the inner side of the lower sealing cotton. Similarly, claim 1 recites “the inner side of the upper sealing cotton”. Since these “inner sides” have been given no relative structural positions, they are being treated as arbitrary nomenclature (i.e. any portion may be considered an “inner side”).
Regarding claim 3:
Claim 3 recites “the inner side of the sealing cotton is provided with a reservoir” which lacks antecedent basis because it is not clear which cover this is in reference to (i.e. the lower or upper cover).
Claims depending from the above claim(s) are rejected as depending from an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schandel US 2019/0009941.
Regarding claim 1: 
Schandel teaches a vacuum preservation machine capable of printing date codes ([0005]) , comprising: an upper cover (12/16) and a lower cover (14/20) connected together and capable of opening and closing; the upper cover and the lower cover respectively provided with an upper sealing gasket (24a) and a lower sealing gasket (22a) at corresponding positions, the upper side of the lower cover is provided with a preservation bag and the opening of the preservation bag is located on the inner side of the lower sealing gasket; when the upper cover is closed, the upper sealing gasket and the lower sealing gasket can be fit together to formed a sealing chamber to vacuum the preservation bag ([0018]), wherein the upper cover is provided with a printing wheel (36, [0022])  at the position of the inner side of the upper sealing gasket (position of 36 may be considered an inner side of the upper sealing gasket); the lower cover is provided with a block (38) at the position of the inner side of the lower sealing gasket (position of 38 may be considered an inner side of the lower sealing gasket), and the opening of the preservation bag crosses the block so that the bag body of the preservation bag is placed on an upper side of the block ([0022]); when the upper cover is closed, the printing wheel can press the bag body onto the block ([0034]) . 
Regarding claim 2: 
Schandel teaches the vacuum preservation machine capable of printing date codes according to claim 1, as discussed above, wherein the block is stamped ([0034]). 
Regarding claim 3: 
Schandel teaches the vacuum preservation machine capable of printing date codes according to claim 1, as discussed above, wherein the inner side of the sealing gasket is provided with a reservoir (26), the opening of the preservation bag extends into the reservoir ([0007]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schandel, as applied above.
Regarding claim 4: 
Schandel teaches the vacuum preservation machine capable of printing date codes according to claim 3, as discussed above, but does not teach wherein the block is located in the reservoir.
However, it has been held that rearranging parts of an invention involves only routine skill in the art. (See MPEP 2144.04 VI. C.). In this case, it would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to rearrange the location of block 38 and stamp 36 to within their respective portions of the reservoir. A person having ordinary skill in the art might prefer this arrangement since it would perform the stamping within a vacuum environment and would perhaps be less influenced by the environmental conditions surrounding the machine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731